Citation Nr: 1812760	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran and his spouse testified at a July 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  An unappealed May 1978 rating denied entitlement to service connection for a low back disability.  

2.  New and material evidence received since the May 1978 rating decision relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disability.

3.  The Veteran's low back disability is as least as likely as not related to service.


CONCLUSIONS OF LAW

1.  The May 1978 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  Additional evidence received since the May 1978 rating decision is new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim. 38 U.S.C. § 5108.  "New evidence" means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156 (a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In the instant case, the RO denied the Veteran's claims for service connection for a low back disability in May 1978 because the Veteran did not have a diagnosed low back disability.  The Veteran did not submit a notice of disagreement and no new and material evidence was received by VA within one year of the issuance of the rating decision.  As such, the rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

Since the May 1978 rating decision, the Veteran has been given a diagnosis of lumbar spondylosis with myelopathy.  See VA treatment records dated in November 2012 and December 2012.  

The Board finds this is evidence is new because it was not of record at the time of the final RO decision in May 1978 and is material because it relates to unestablished facts necessary to substantiate the claim.  Therefore, to this extent only, the benefit sought on appeal is granted.

II.  Service Connection 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a disease listed in 38 C.F.R. § 3.309 (a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Additionally, certain chronic diseases, including arthritis, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is seeking service connection for a lumbar spine disability.  He contends that his current low back disability was caused by an injury sustained when off-loading heavy wooden poles from a flat-bed truck while stationed at Fort Gordon, Georgia.  He asserted that the day after the injury he had severe pain, reported to sick call, and was told he had pulled a muscle in his back.  The Veteran reported that he was given muscle relaxers and was unable to do any work for two to three weeks.  The Veteran stated that he had experienced a constant dull ache since his injury which has progressively worsened.  

As to the first Shedden element, the Veteran was given a diagnosis of sciatica in November 2012 and a December 2012 x-ray study confirmed mild arthritis.  See VA treatment records dated in November 2012 and December 2012.  These diagnoses were confirmed by the January 2013 VA examiner.  

Turning next to the second Shedden element, the Veteran has asserted that he injured his back while unloading wooden poles from a flatbed truck.  See January 2013 VA examination report; July 2016 hearing transcript.  The Veteran's wife of 14 years also testified that the Veteran had told her about his in-service injury.  The Veteran further asserted that he was treated for the injury in service; however, his service treatment records are silent for treatment for a back injury.  During the Veteran's November 1976 entrance examination, his back was evaluated as clinically normal.  There is no separation examination of record; however, in an August 1977 service treatment record the Veteran reported that since his last physical examination he had experienced back trouble.  Given the contemporaneous report of back trouble documented in his service treatment records and the Veteran's credible reports of an in-service injury, the Board finds that the second Shedden element is met.

Finally, considering the third Shedden element, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's low back disability is etiologically related to his active duty service.  

The Veteran was afforded a VA examination in January 2013.  The examiner reported that the Veteran had a 2012 diagnosis of lumbar spondylosis with myelopathy.  The Veteran reported that while he was stationed at Fort Gordon he was injured while moving large wooden poles from a flatbed truck.  He asserted that the day after the injury he had severe pain, reported to sick call, and was told he had pulled a muscle in his back.  The Veteran reported that he was given muscle relaxers and was unable to do any work for two to three weeks.  The Veteran stated that he had experienced a constant dull ache since his injury, which had progressively worsened.  The Veteran told the examiner that he had received no treatment since his injury, but asserted that he had abused drugs and alcohol which had hidden his symptoms.  The examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by the Veteran's in-service injury.  The examiner explained that the Veteran's service treatment records were silent right respect to a low back condition, with the exception of a subjective report by the Veteran in August 1977, and there was no objective evidence to substantiate a low back condition during service.  

The Veteran provided a private medical opinion dated in August 2016 in which a physician's assistant, D.M., opined that it was his opinion that the Veteran's pain started in service.  D.M. opined that because the Veteran did not have any underlying disease at the time of his injury, it was more likely than not that the Veteran suffered a mechanical injury which resulted in his chronic back pain.  

Given the conflicting nexus opinions in the January 2013 VA examination report and the August 2016 private medical opinion, the Board finds that there is evidence weighing both for and against the Veteran's claim and the weight of the evidence is at least in equipoise as to whether his low back disability is, at least in part, related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for a low back disability are met. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of entitlement for service-connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


